an action to recover a sum of money allegedly owing under a lease, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated March 23, 1988, which denied its motion to vacate a judgment of the same court, dated November 5, 1987, entered upon its default in failing to oppose the respondent’s motion for summary judgment dismissing the complaint.
*331Ordered that the order is affirmed, with costs.
The plaintiff, in moving to have its default vacated, failed to show that it had a meritorious cause of action, as well as an acceptable excuse for its default (Monroe v Crabtree Ford, 137 AD2d 747). Accordingly, the court properly denied the plaintiffs motion to vacate the judgment entered upon its default. Lawrence, J. P., Kunzeman, Eiber and Harwood, JJ., concur.